Title: To Alexander Hamilton from Jeremiah Olney, 22 April 1793
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, April 22, 1793. “As it may, in some measure, affect arrangements made at the Treasury, on the probable amount of the Revenue for twelve or Eighteen Months hence, I take leave to inform you, that the difficulty of paying Duties, owing to the scarcity of Specie, has induced the Owners of Two or Three Ships, expected here this Season from the East Indies, to forward Orders to such foreign Ports as it is probable they may touch at on their passages, directing the Supercargoes to dispose of the principal part of the Effects on board, before their return to the United States; fixing the prices so extremely low that there is but little doubt of its being accomplished. This will probably reduce the Duties, which would otherwise have been secured at this Office, about 50,000 Dollars.…”
